Exhibit 4.10 VIVEVE, INC. NOTE AND WARRANT PURCHASE AGREEMENT NOVEMBER 30, 2011 TABLE OF CONTENTS Page 1. Definitions 1 2. Amount and Terms of the Secured Notes 3 2.1 Issuance of Secured Notes 3 2.2 Right to Convert Notes 3 3. Warrants 4 4. Closing Mechanics 4 Closing 4 5. Representations and Warranties of the Company 5 Organization, Good Standing and Qualification 5 Corporate Power I Authorization 5 Governmental Consents 5 Compliance with Laws 5 Compliance with Other Instruments 6 Offering 6 Litigation 6 Use of Proceeds 6 6. Representations and Warranties of the Lenders 6 Authorization 6 Purchase Entirely for Own Account 7 Disclosure of Information 7 Investment Experience 7 Accredited Investor 7 Restricted Securities 7 Further Limitations on Disposition 7 Legends 8 7. State Commissioners of Corporations 8 7.1 California Corporate Securities Law 8 8. Defaults and Remedies 9 Events of Default 9 Remedies 9 9. Miscellaneous 10 Successors and Assigns 10 Governing Law 10 Counterparts 10 Titles and Subtitles 10 Notices 10 i Finder's Fee 10 Expenses 11 Entire Agreement; Amendments and Waivers 11 Effect of Amendment or Waiver 11 Severability 11 "Market Stand-Off' Agreement 11 Stock Purchase Agreement 12 Exculpation Among Lenders 12 Limitation of Liability 12 Acknowledgement 13 Further Assurance 13 Waiver of Jury Trial 13 Waiver of Conflicts 14 Waiver of Right of First Refusal and Notice 14 ii NOTE AND WARRANT PURCHASE AGREEMENT THIS NOTE AND WARRANT PURCHASE AGREEMENT (" Agreement ") is made as of November 30, 2011, by and among VIVEVE, INC., a Delaware corporation (the " Company "), and the lenders (each individually a " Lender ," and collectively the " Lenders ") named on the Schedule of Lenders attached hereto (the " Schedule of Lenders "). Capitalized terms not otherwise defined in this Agreement shall have the meanings ascribed to them in Section 1 below. WHEREAS, each Lender intends to provide certain Consideration to the Company as described for each Lender on the Schedule of Lenders; WHEREAS, the parties wish to provide for the sale and issuance of such Notes and Warrants in return for the provision by the Lenders of the Consideration to the Company (" Bridge Financing "); and WHEREAS, the Company intends to issue to each Lender in return for the Consideration one or more Notes and Warrants to purchase shares of the Company's Equity Securities. NOW, THEREFORE, THE PARTIES HEREBY AGREE AS FOLLOWS: 1.
